Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Garvey (US 2017/0021443 A1). 
With respect to claim 1, Garvey discloses of a welding torch handle 18 (Para. 0033; Figure 2), comprising: a housing 60 having an access port 240 and a cap holder 118 (Para. 0063; Figures 10-13); and a cover cap 74 configured to move between a closed position (para. 0063), where the cover cap 74 covers the access port 240, and an open position 202, where the cover cap 74 uncovers the access port 240 (Para. 0063; Figures 2 and 10-13), wherein the cap holder 118 is configured to engage the cover cap 74 when the cover cap 74 is in the open position 202 so as to hold the cover cap 74 in the open position 202 (Para. 0033 and 0063; Figures 2 and 10-13).  

With respect to claim 2, Garvey, as applied to claim 1, discloses that the housing 60 further includes a second cap holder (e.g. hinge; Figure 13) configured to engage the cover cap 74 when the cover cap 74 is in a second open position (Figure 13) so as to hold the cover cap 74 in the second open position (Para. 0033-0034 and 0063; Figures 13).  

With respect to claim 4, Garvey, as applied to claim 1, discloses that the housing 60 contains welding components 56 that may be accessed through the access port 240 when the cover cap 74 is in the open position 202 (Para. 0063; Figures 2 and 13).  

With respect to claim 5, Garvey, as applied to claim 4, discloses that the welding components 56 comprise one or more of a drive roll 108, an idler roll 110, and a tension lever (Para. 0040; Figures 2-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0021443 A1) in view of Deng (CN 201806537 U).
With respect to claim 3, Garvey, as applied to claim 1, doses not explicitly discloses that the housing further includes a latch configured to engage the cover cap when the cover cap is in the closed position so as to hold the cover cap in the closed position.  
However, Deng is silent regarding that the housing (Figures 5-9)  further includes a latch 22 configured to engage the cover cap 1 when the cover cap 1 is in the closed position 11 so as to hold the cover cap 1 in the closed position 11 (Para. 0026-0027 and 0029-0032; Figures 1 and 5-9). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Garvey by incorporating the housing latch and cover cap locking part as taught by Deng, thus preventing the lid from losing and accidentally opening for safe and reliable operation. 

 Claim(s) 6-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kensrue et al (US 7,038,168 B2) in view of Kim Seok Cheol (KR 20170131915 A1 hereinafter Kim et al).
With respect to claim 6, Kensrue et al discloses of a welding torch handle 12 (Col. 3, lines 20-33; Figure 1-4), comprising: a housing 10 having an access port 112 and a knuckle 192a, 192b (Col. 5, lines 40- 45; Col. 7, lines 23-28; Figures 1-4 and 6A-6B); wherein the cover cap 188 is configured to rotate about an axis (e.g. the axis of the pivot shaft 190; Figures 4) between a closed position (Figure 1-3), where the cover cap covers 188 the access port 112, and an open position (Figure 4), where the cover cap 118 uncovers the access port 112 (Col. 5, lines 40- 45; Col. 7, lines 23-28; Figures 1-4 and 6A-6B).  
Kensrue et al is silent regarding wherein the knuckle comprises a grooved notch; and a cover cap comprising a cap knuckle having a protruding tongue configured to engage the grooved notch, and wherein the protruding tongue is configured to engage the grooved notch when the cover cap is in the open position so as to hold the cover cap in the open position.
Kim et al teaches that the knuckle 313 comprises a grooved notch 360 (Para. 0051; Figure 8-9B); and a cover cap 330 comprising a cap knuckle 332 having a protruding tongue 350 configured to engage the grooved notch 360, and wherein the protruding tongue 350 is configured to engage the grooved notch 360 when the cover cap 330 is in the open position (Figure 9B) so as to hold the cover cap 330 in the open position (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 7, Kensrue et al, as applied to claim 6, does discloses that the knuckle 192a, 192b comprises a first knuckle 192a, wherein the welding torch handle 12 further comprises a second knuckle 192b (Col. 7, lines 23-28; Figures 1-4 and 6A-6B).
 
With respect to claim 8, Kensrue et al, as applied to claim 7, does not explicitly disclose that the grooved notch comprises a first grooved notch and the protruding tongue comprises a first protruding tongue, wherein the second knuckle further comprises a second grooved notch, the cover cap comprises a second protruding tongue, and the second protruding tongue is configured to engage the second grooved notch when the cover cap is in the open position.
  Kim et al teaches that the grooved notch 360 comprises a first grooved notch 361 and the protruding tongue 350 comprises a first protruding tongue 350, wherein the second knuckle 313 further comprises a second grooved notch 360, the cover cap 330 comprises a second protruding tongue 350, and the second protruding tongue 350 is configured to engage the second grooved notch 361 when the cover cap 330 is in the open position (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 9, Kensrue et al, as applied to claim 6, does not explicitly discloses that the grooved notch comprises a first grooved notch, wherein the knuckle further comprises a second grooved notch configured to engage the protruding tongue.
  Kim et al teaches that the grooved notch 360 comprises a first grooved notch 361, wherein the knuckle 313 further comprises a second grooved notch 362 configured to engage the protruding tongue 350 (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 12, Kensrue et al, as applied to claim 6, does discloses that the housing 10 contains welding components 114 that may be accessed through the access port 112 when the cover cap 188 is in the open position (Col. 7, lines 23-28; Figures 1-4 and 6A-6B).  

With respect to claim 13, Kensrue et al, as applied to claim 13, does discloses that the welding components 114 comprise one or more of a drive roll 117, an idler roll 115, and a tension lever (Col. 5, lines 40-65; Col. 6, lines 13-19; Col. 7, lines 23-28; Figures 1-4 and 6A-6B).  

With respect to claim 14, Kensrue et al discloses of a welding torch 10, comprising: a handle 12, wherein the handle 12 comprises: a housing 20 having an access port 112 and a knuckle 192a, 192b (Col. 3, lines 20-33; Col. 7, lines 23-28; Figures 1-4), wherein the cover cap 188 is configured to rotate about an axis (e.g. the axis of the pivot shaft 190; Figures 4) between a closed position (Figure 1-3), where the cover cap covers 188 the access port 112, and an open position (Figure 4), where the cover cap 118 uncovers the access port 112 (Col. 5, lines 40- 45; Col. 7, lines 23-28; Figures 1-4 and 6A-6B).  
Kensrue et al is silent regarding wherein the knuckle comprises a grooved notch, and a cover cap comprising a cap knuckle having a protruding tongue configured to engage the grooved notch, and wherein the protruding tongue is configured to engage the grooved notch when the cover cap is in the open position so as to hold the cover cap in the open position.
Kim et al teaches that the knuckle 313 comprises a grooved notch 360 (Para. 0051; Figure 8-9B); and a cover cap 330 comprising a cap knuckle 332 having a protruding tongue 350 configured to engage the grooved notch 360, and wherein the protruding tongue 350 is configured to engage the grooved notch 360 when the cover cap 330 is in the open position (Figure 9B) so as to hold the cover cap 330 in the open position (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 15, Kensrue et al, as applied to claim 14, does discloses that the knuckle 192a, 192b comprises a first knuckle 192a, wherein the welding torch handle 12 further comprises a second knuckle 192b (Col. 7, lines 23-28; Figures 1-4 and 6A-6B).
 
With respect to claim 16, Kensrue et al, as applied to claim 15, does not explicitly disclose that the grooved notch comprises a first grooved notch and the protruding tongue comprises a first protruding tongue, wherein the second knuckle further comprises a second grooved notch, the cover cap comprises a second protruding tongue, and the second protruding tongue is configured to engage the second grooved notch when the cover cap is in the open position.
  Kim et al teaches that the grooved notch 360 comprises a first grooved notch 361 and the protruding tongue 350 comprises a first protruding tongue 350, wherein the second knuckle 313 further comprises a second grooved notch 360, the cover cap 330 comprises a second protruding tongue 350, and the second protruding tongue 350 is configured to engage the second grooved notch 361 when the cover cap 330 is in the open position (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 17, Kensrue et al, as applied to claim 14, does not explicitly discloses that the grooved notch comprises a first grooved notch, wherein the knuckle further comprises a second grooved notch configured to engage the protruding tongue.
  Kim et al teaches that the grooved notch 360 comprises a first grooved notch 361, wherein the knuckle 313 further comprises a second grooved notch 362 configured to engage the protruding tongue 350 (Para. 0051-0053; Figure 8-9B).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensrue et al by incorporating the housing knuckle and cover cap knuckle as taught by Kim et al, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 20, Kensrue, as applied to claim 16, does discloses of a cover plate 20a, 20b that covers a portion of the access port 112 when the cover cap 188 is in the open and closed positions (Col. 7, lines 23-28; Figures 1-4 and 6A-6B).
 
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kensrue et al (US 7,038,168 B2) in view of Kim Seok Cheol (KR 20170131915 A1 hereinafter Kim et al) as applied to claim 6 above, and further in view of YIING (DE 202010001533 U1).
With respect to claim 10, Kensrue et al in view of Kim et al, as applied to claim 6, does discloses that the knuckle 192a, 192b further comprises a bore (Col. 7, lines 23-28; Figures 4) and the cap knuckle (Figure 4) further comprise a cap bore (Col. 7, lines 23-28; Figure 4), wherein the bore and cap bore are aligned along the axis (e.g. the axis of the pivot shaft 190; Col. 7, lines 23-28; Figures 4). 
Kensrue et al in view of Kim et al is silent regarding wherein an insert is positioned within the bore of the knuckle, and wherein the insert comprises threads configured to engage complementary threads of a bolt.
Yiing teaches of an insert 40 is positioned within the bore of the knuckle 23, and wherein the insert 40 comprises threads 42 configured to engage complementary threads of a bolt 131 (Para. 0011; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensure et al in view of Kim et al by incorporating the housing knuckle and cover cap knuckle as taught by Yiing, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 11, Kensrue et al in view of Kim et al, as applied to claim 10, does not explicitly discloses of a bolt extending through the bore and the cap bore so as to create a joint between the housing and the cover cap, wherein the bolt comprises a first end having complementary threads that engage the threads of the insert and a second end having a head configured to engage a tool.  
Kensrue et al in view of Kim et al is silent regarding a bolt extending through the bore and the cap bore so as to create a joint between the housing and the cover cap, wherein the bolt comprises a first end having complementary threads that engage the threads of the insert and a second end having a head configured to engage a tool.  .
Yiing teaches of a bolt 13 extending through the bore 23 and the cap bore 30 so as to create a joint between the housing 20 and the cover cap 10 , wherein the bolt 13 comprises a first end having complementary threads 131 that engage the threads of the insert 42 and a second end having a head 132 configured to engage a tool (Para. 0010-0012; Figures 1-7).  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensure et al in view of Kim et al by incorporating the housing knuckle and cover cap knuckle as taught by Yiing, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kensrue et al (US 7,038,168 B2) in view of Kim Seok Cheol (KR 20170131915 A1 hereinafter Kim et al) as applied to claim 14 above, and further in view of YIING (DE 202010001533 U1).
With respect to claim 18, Kensrue et al in view of Kim et al, as applied to claim 14, does discloses that the knuckle 192a, 192b further comprises a bore (Col. 7, lines 23-28; Figures 4) and the cap knuckle (Figure 4) further comprise a cap bore (Col. 7, lines 23-28; Figure 4), wherein the bore and cap bore are aligned along the axis (e.g. the axis of the pivot shaft 190; Col. 7, lines 23-28; Figures 4). 
Kensrue et al in view of Kim et al is silent regarding wherein an insert is positioned within the bore of the knuckle, and wherein the insert comprises threads configured to engage complementary threads of a bolt.
Yiing teaches of an insert 40 is positioned within the bore of the knuckle 23, and wherein the insert 40 comprises threads 42 configured to engage complementary threads of a bolt 131 (Para. 0011; Figures 1-4).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensure et al in view of Kim et al by incorporating the housing knuckle and cover cap knuckle as taught by Yiing, thus enabling the cover to be in an opened or closed state in the event of minor shaking of the cover. 

With respect to claim 19, Kensrue et al in view of Kim et al, as applied to claim 18, does not explicitly discloses of a bolt extending through the bore and the cap bore so as to create a joint between the housing and the cover cap, wherein the bolt comprises a first end having complementary threads that engage the threads of the insert and a second end having a head configured to engage a tool, and wherein the insert further comprises a textured outer surface configured to increase friction between the insert and an inner surface of the knuckle surrounding the bore.  
Kensrue et al in view of Kim et al is silent regarding a bolt extending through the bore and the cap bore so as to create a joint between the housing and the cover cap, wherein the bolt comprises a first end having complementary threads that engage the threads of the insert and a second end having a head configured to engage a tool, and wherein the insert further comprises a textured outer surface configured to increase friction between the insert and an inner surface of the knuckle surrounding the bore.
Yiing teaches of a bolt extending through the bore 23 and the cap bore 30 so as to create a joint between the housing 20 and the cover cap 10 (Para. 0010), wherein the bolt 13 comprises a first end having complementary threads 131 that engage the threads of the insert 42 and a second end having a head 132 configured to engage a tool (Para. 0010-0012; Figures 1-7), and wherein the insert 42 further comprises a textured outer surface 41 configured to increase friction between the insert 42 and an inner surface of the knuckle 21 surrounding the bore 23 (Para. 0011; Figures 3-4)
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify housing and cover cap as taught by Kensure et al in view of Kim et al by incorporating the housing knuckle, insert and bolt, and cover cap knuckle as taught by Yiing, thus enabling a smooth transition between the open and closed state of the cover. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altekruse (US 6,225,599 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 9, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761